CLAIMS 1-24, 38 AND 45 ARE PRESENTED FOR EXAMINATION
Notice of Pre-AIA  or AIA  Status
The present application continues to be examined under the pre-AIA  first to invent provisions. 
	Applicant’s RCE papers, including an Information Disclosure Statement, filed October 30, 2020 have been received and entered into the application.  As reflected by the attached, completed copies of form PTO/SB/08a, the cited references have been considered by the Examiner.
	In light of Applicant’s remarks, the claim rejections under 35 U.S.C. § 103 as maintained in the Office action dated January 03, 2020 are withdrawn.
	The only issues remaining in this application are set forth below.
Claim Objection
	Claim 45 is objected to because the claim identifier should read as “(Previously Presented)”.
	Appropriate correction is required.
Claim Rejection - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-24, 38 and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating BRAFV600 mutation-positive unresectable or metastatic melanoma in a patient, does not reasonably provide enablement for a general method for treating a patient having such a melanoma.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In order to overcome this rejection, Applicant may wish to consider amending claim 1 to recite “A method for treating BRAFV600 mutation-positive unresectable or metastatic melanoma in a patient…”.
Other than “treating” the patient having BRAFV600 mutation-positive unresectable or metastatic melanoma, the present claims lack a recitation of a particular therapeutic objective to be achieved through the administration of the claimed active agents. Therefore, the claims encompass the treatment of the claimed patient for any and all therapeutic purposes through the administration of the active agents. The art, however, is currently unaware of any agent, or combination of agents, which is effective as a therapeutic panacea. The Examiner has conducted a comprehensive search of the appropriate data bases and is unable to find any reference to such a panacea being known/acknowledged in the art. Lacking knowledge of such, practicing the claimed method in the manner disclosed by Applicant would not imbue the skilled artisan with a reasonable expectation that a general “treatment” of the patient could be achieved as claimed by Applicant. Given that the art fails to recognize, and Applicant has failed to demonstrate, that the claimed combination therapy could serve as a general “treatment” in the claimed patient in the manner here claimed, the skilled artisan would clearly be faced with the impermissible burden of undue experimentation in order to practice this embodiment of the claimed invention. 
Accordingly, for the above reasons, the claims are deemed properly rejected.
None of the claims are currently in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND J HENLEY III whose telephone number is (571)272-0575.  The examiner can normally be reached on M-F 6-2:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND J HENLEY III/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        February 04, 2021